                                          Case 3:20-cv-04636-WHA Document 31 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     AMERICAN RIVERS, et al.,                            Case No. 20-cv-04636-WHA
                                  10                    Plaintiffs,
                                                                                             ORDER DENYING PRO HAC VICE
                                  11              v.                                         APPLICATION
                                  12     ANDREW R. WHEELER, et al.,                          Re: Dkt. No. 28
Northern District of California
 United States District Court




                                  13                    Defendants.

                                  14

                                  15          The pro hac vice application of Attorney Joseph Scott St. John is Denied for failing to

                                  16   comply with Civil Local Rule 11-3. That rule requires an applicant to certify that “he or she is an

                                  17   active member in good standing of the bar of a United States Court or of the highest court of

                                  18   another State or the District of Columbia, specifying such bar” (emphasis added). Filling out the

                                  19   pro hac vice form from the district court website such that it identifies only the state of bar

                                  20   membership — e.g., “the bar of Louisiana” — is inadequate under the rule because it fails to

                                  21   identify a specific court. While the application fee does not need to be paid again, the application

                                  22   cannot be processed until a corrected form is submitted.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 31, 2020

                                  26
                                  27
                                                                                                      WILLIAM ALSUP
                                  28                                                                  United States District Judge
